Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponnathota et al (US Pub. 2013/03117921; hereinafter Ponnathota).

As per claim 9, Ponnathota discloses a voltage control system, comprising: 

[Fig. 1; para 0069-0073, 0081-0082; communication between the controller 110 and the voltage regulator 114 is facilitated by a bus 135; PSP interface]; 

a processing system configured to determine at least a target level for a supply voltage of the integrated circuit device based on the notifications [Fig. 1; para 0065-0066, 0069-0073, 0091; target voltage values], and control voltage regulation circuitry to adjust at least the supply voltage for the integrated circuit device in accordance with the target level [Fig. 1; para 0065-0066, 0069-0073, 0091; “The controller 110 can be configured to control the voltage regulator 114 based on target voltage values obtained from the LUT 140.”].

As per claim 10, Ponnathota discloses wherein the one or more software elements comprise at least one among an application, game, software container, virtual machine, software library, and device driver [para 0071; different applications].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnathota et al (US Pub. 2013/03117921; hereinafter Ponnathota) in view of Raju et al (US Pub. 2012/0110351; hereinafter Raju).

As per claim 1, Ponnathota discloses a method, comprising: 

receiving an identifier of one or more software elements selected for execution by an integrated circuit device [Fig. 1; para 0065-0066, 0069-0073, 0091; “For example, if a more complex application is launched, a higher frequency requirement for the application may trigger a need for a higher voltage. Alternatively if a lower frequency application is launched, the supply voltage could be reduced.”]; 

determining a target level of a supply voltage for the integrated circuit device based on the indication [Fig. 1; para 0065-0066, 0069-0073, 0091; target voltage values]; and 

controlling voltage regulation circuitry to adjust a present level of the supply voltage for the integrated circuit device in accordance with the target level [Fig. 1; para 0065-0066, 0069-0073, 0091; “The controller 110 can be configured to control the voltage regulator 114 based on target voltage values obtained from the LUT 140.”].

Though Ponnathota does not specifically disclose regarding an identifier of a target software or application, the disclosed invention has to know somehow what application is running or executed (i.e., video or other multimedia applications, voice applications, messaging applications, etc. [para 0066]) as the system knows exactly what frequency requirements are. However, Raju (in the same field of endeavor) clearly discloses an identifier of an application that is executing or about to execute [abstract; Fig. 4; para 0064]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to control a power supply voltage based on running or executing software or application.


As per claim 17, Ponnathota discloses a system-on-a-chip (SoC) device [Title; Fig. 1; para 0165], comprising: 

one or more processing cores configured to execute software elements [Fig. 1; para 0071; the process includes one or more cores]; and 

a control core configured to: 

[Fig. 1; para 0065-0066, 0069-0073, 0091; “For example, if a more complex application is launched, a higher frequency requirement for the application may trigger a need for a higher voltage. Alternatively if a lower frequency application is launched, the supply voltage could be reduced.”]; 

determine, based at least in part on the indications, one or more target voltage levels for at least one voltage domain associated with the one or more processing cores [Fig. 1; para 0065-0066, 0069-0073, 0091; target voltage values], and indicate to voltage regulation circuitry to adjust voltage levels for the at least one voltage domain in accordance with the one or more target voltage levels [Fig. 1; para 0065-0066, 0069-0073, 0091; “The controller 110 can be configured to control the voltage regulator 114 based on target voltage values obtained from the LUT 140.”].

Though Ponnathota does not specifically disclose regarding an identifier of a target software or application, the disclosed invention has to know somehow what application is running or executed (i.e., video or other multimedia applications, voice applications, messaging applications, etc. [para 0066]) as the system knows exactly what frequency requirements are. However, Raju (in the same field of endeavor) clearly discloses an identifier of an application that is executing or about to execute [abstract; Fig. 4; para 0064]
As per claims 2 and 18, Ponnathota discloses wherein the one or more software elements comprise at least one among an application, game, software container, virtual machine, software library, and device driver [para 0071; different applications].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnathota et al (US Pub. 2013/03117921; hereinafter Ponnathota) and  Raju et al (US Pub. 2012/0110351; hereinafter Raju) in view of Hovis et al (US Pub. 2017/03572791; hereinafter Hovis).

As per claims 3-6, 11-14, and 19-20, Ponnathota and Raju disclose the invention substantially. Ponnathota and Raju do not specifically disclose regarding voltage offsets but clearly indicate about gradually reducing a power supply (i.e., with an offset value) [para 0021 of Ponnathota]. However, Hovis (in the same field of endeavor) clearly discloses how to use a [abstracts; Fig. 7, 8; para 0002, 0092]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to regulate a voltage regulator.

As per claims 7 and 15, Ponnathota discloses wherein a baseline level of the supply voltage is customized to the integrated circuit device by at least executing a performance test on the integrated circuit device to determine the baseline level as lower than a manufacturer specified voltage level for the supply voltage [para 0021, 0137; calibrating or testing].

As per claims 8 and 16, Hovis discloses wherein the performance test comprises: iteratively booting the integrated circuit device into an operating system after reducing a present level of the supply voltage applied to the integrated circuit device [para 0030, 0097; booting into an operating system]; for each reduction in the present level of the supply voltage, executing a voltage characterization service to perform one or more functional tests that run one or more application level processes in the operating system and exercise processor core elements and interface elements of the integrated circuit device which share the supply voltage [para 0018-0019, 0021, 0030-0031; functional tests]; monitoring for operational failures of at least the integrated circuit device during execution of the voltage characterization service [para 0051, 0053-0045; characterization]; and determining the baseline level based at least on the operational failures [para 0040; baseline voltage].


Response to Arguments
Applicant's arguments filed on 3/1/21 have been fully considered but they are not persuasive.

In the remarks, applicant argued in substance that (1) Ponnathota merely scales an operating voltage according to a sampled operating frequency (paragraph 0084). Specifically, as operating frequency is increased, then Ponnathota will increase operating voltage. This operation is quite different than that of the present claims, where identifier of applications themselves are used to control supply voltage levels.

As to point (1), Ponnathota clearly discloses [in paragraph 0066] that “Typically devices with such ICs are configured to run various applications and the frequency requirements are generally a function of the applications. For example, on a smartphone, video or other multimedia applications may require the smartphone to operate at a higher frequency than voice applications or messaging applications. Applications that require the processor to operate at high clock frequencies typically consume more power and therefore, need a higher operating voltage.” Therefore, an indication of what kind of application is about to run or execute will indicate of required operating voltage. Thus, Ponnathota does disclose the invention of regulating the supply voltage of the processor or (any integrated circuit) based on running or executing software application(s).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the prior office action.